Scott, Chief Justice.
The plaintiff in error was charged by information in the statutory form with the crime of murder in the first degree, tried and convicted of the crime of involuntary manslaughter and judgment pronounced against him upon the verdict, and he brings error.
The bill of exceptions contains none of the evidence produced upon the trial, and for that reason our consideration of the case will have to be confined to those questions which do not involve a consideration of the evidence.
1. It is contended that there was misconduct of the audience during the trial, which was prejudicial to and prevented the defendant from having a fair trial. Upon this question the defendant presented affidavits in support of his contention, and the State presented affidavits in opposition thereto. The misconduct of the audience consisted in one or two outbursts of approval by the audience, which were promptly *510checked by the judge who tried the case, and the threat was then made to clear the court room if there was a recurrence, and the court'also directed the jury not to be influenced by such conduct. The matter was again brought to the attention of the trial court upon a hearing of the motion for a new trial and that court having upon the affidavits submitted and hereinbefore referred to, and in view of his personal knowledge of what occurred at the time of the conduct complained of was the better able to judge whether the conduct was prejudicial or not. While such conduct is reprehensible, it appears that the court pursued the right course, and if the conduct did not impede the administration of justice the defendant cannot complain. That it did not impede the administration of justice nor deprive defendant of a fair trial was determined by that court in view of its personal knowledge of the acts complained of, and from the conflicting affidavits submitted and we cannot say that the trial court erred in so finding.
2. It is urged that the court erred in overruling defendant’s motion made at the close of the Statels case in chief to require the State to elect upon which of its two theories it would proceed, “whether (first) upon the theory that the ■defendant was guilty of causing the death of the deceased Elise Claussen by strangulation or suffocation, or (second) upon the theory that the defendant caused the death of the deceased Elise Claussen by culpable neglect.” This quotation is from the motion for a new trial. Neither the.motion to require the State to so elect nor the evidence is incorporated in the bill, and for that reason the motion is not properly before this court for consideration.
3. The court gave no instruction to the jury defining reasonable doubt, although the defendant prepared and requested the court to instruct the jury “that reasonable doubt is that state of mind which after a full comparison and consideration of all the evidence, both for the State and the defense, leaves the minds of the jury in that condition that they cannot say that they feel- an abiding faith amounting *511to a moral certainty, from the evidence in the case, that the defendant is guilty of the charge as laid in the information. If you have such doubt — if your conviction of the defendant’s guilt as laid in the information does not amount to a moral certainty, from the evidence in the case — then the court instructs you that you must acquit the defendant.” It was not error to refuse this instruction. The state of mind produced by the evidence arises not alone from “a full'comparison and consideration,” but after a fair and impartial comparison and consideration of all the evidence. As to whether the court should have instructed as to what constituted reasonable doubt was discussed by this court in Smith v. State, 17 Wyo. 481, 101 Pac. 847, and we there said: “In the absence of the presentation, either orally or in writing, of an instruction correctly defining the term, we think there was no error in the court declining the attepipt.” The jury were properly instructed that they could not convict unless they were satisfied of defendant’s guilt beyond a reasonable doubt, and that they should give him the benefit of such doubt. In oúr judgment there is no definition of reasonable doubt which would convey to a juror’s mind any clearer idea than the term itself. The word doubt is plain and simple to understand. To doubt, as defined in Webster’s New International Dictionary, means “To question or hold questionable,” and the same author defines reasonable “as having the faculty of reason; rational; governed by reason; being under the influence of reason; thinking, speaking, or acting rationally, or according to the dictates of reason; agreeable to reason; just; rational.” Courts have attempted in giving the definition of “reasonable doubt” to define the state of mind when a reasonable doubt may be said to exist. Every juror knows, or ought to know, what a doubt is, and the meaning of the word reasonable as applied to such doubt. Is it any clearer in meaning to say to a juror that if he be convinced from the evidence to a moral certainty of defendant’s guilt then he has no reasonable doubt? What does moral certainty mean more than reason*512able certainty or beyond a reasonable doubt? In State v. De Lea, 36 Mont. 531, 538, 93 Pac. 814, 817, the court say: “Every attempt to define the apparently simple phrase 'a reasonable doubt’ has been attended with the greatest difficulty, and it may fairly be said that in a great majority of instances the definitions do not convey any more accurate idea than the phrase itself. So great is the difficulty that some courts hold that it is not error to decline any attempt at a definition.” (12 Cyc. 623.) Our statute does not expressly'require the definition of “reasonable doubt” to be given to the jury. We think the definition requested failed to define “reasonable doubt” or make its meaning any clearer to the jury than the phrase itself, and for that reason the court did not err in refusing to give it.
Objection was made to the giving of other instructions, some or most of which referred to definitions of the higher degrees of the crime of which defendant was convicted. As already stated, there is none of the evidence given upon the trial incorporated in the bill of exceptions. The only question presented then is whether these instructions or any óf them would be improper under any possible phase of the evidence.’ (Downing v. State, 11 Wyo. 86, 70 Pac. 833, 73 Pac. 758.) We have examined the instructions in this view of the case and without further discussion find that plaintiff in error’s contention in this respect is without merit. We find no error in this record, and the judgment will be affirmed. Affirmed.
Potter, J., and Beard, J., concur.